DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 9324145 B1 – hereafter Cherevatsky
	b.	US 20130307951 A1 – hereafter Ono

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    128
    587
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on June 9th 2020. Claims 

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 06/09/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
7.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, in particular, Ono et al does not disclosed, with respect to the Independent claim 1, in combination of with the other claimed limitations, an endoscope system comprising: an endoscope that performs in-vivo observation on a subject, the processor being connectable with multiple peripherals, the processor being configured to receive an input of a first audio command serving as an instruction to drive any one of the peripherals based on audio data that is generated by an audio input circuit receiving an input of sound; and a first communication controller configured to, when the first audio command or the second audio command serves as an instruction to record the endoscopic image data, transmit the endoscopic image data to the terminal device. Rather, Ono disclosed, an endoscope and a cross-sectional view and performs image acquisition every other image frame period (Ono: ¶s 22-25, 68). Accordingly, dependent claims 2-12 are allowed.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        January 6, 2021